Title: To George Washington from Major General Alexander McDougall, 18 May 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters Pecks Kill [N.Y.] May 18th 1779.

The pretentions of the Field Officers and Captains of the Bay-Line, were omitted to be inclosed in mine of the 14th instant; which I now beg leave to inclose. The Enemy are making frequent excursions at Closter near Tappan. The Troops at Paramus and Kings Ferry, are too remote to give succour in time. The Inhabitants call upon Me for aid, but before it can be sent, on such events, the mischief is done, and the Enemy move off. And I have so many parties out, which with those at Work, makes the duty rather hard. If I send one to remain there, it is doubtfull, whether they can arrive at these posts in time, shou’d the Enemy make a serious movement up the River. I wish for directions on this matter, whether the protection to that part of the Country is expected from me. I have the honor to be Your Excellencys Most Humble Servant
Alexr McDougall
